Citation Nr: 1631005	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-24 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for Dependency and Indemnity and Compensation (DIC) benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970.  The Veteran died on February [redacted], 2009.  The Veteran and the appellant were legally married on December [redacted], 2008, and she seeks recognition as his surviving spouse for DIC benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Regional Office (RO) in Cleveland, Ohio has jurisdiction over the appellant's claim.

In July 2012, the appellant testified before a Decision Review Officer (DRO).  In June 2016, the appellant testified before the undersigned Veterans Law Judge during a videoconference hearing.  Transcripts of both hearings are of record.  During the June 2016 hearing, the appellant submitted additional evidence along with a waiver of agency of original jurisdiction (AOJ) consideration; therefore, the Board may properly consider this evidence in the first instance.  38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran and the appellant were married on December [redacted], 2008.

2.  Prior to that time, the Veteran and the appellant had not formed either a common law-marriage or a deemed valid marriage.

3.  The Veteran died on February [redacted], 2009.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purposes of DIC benefits are not met.  38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.1(j), 3.50, 3.52. 3.54 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the context of a claim for DIC, notice must be tailored to the claim.  The notice should include a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

With respect to the appellant's claim, she has not alleged that VA has not fulfilled its duty notify or assist in the development of her claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

The appellant seeks recognition as the Veteran's surviving spouse for the purposes of eligibility for DIC benefits.  The essential facts in this case are not in dispute.  The appellant and the Veteran were married on December [redacted], 2008, and the Veteran died on February [redacted], 2009.  The appellant asserts that she and the Veteran held themselves out as husband and wife since 2006, such that she should be recognized as the Veteran's surviving spouse and, thus, eligible for DIC benefits.

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. §3.50(a).  VA DIC benefits are payable to a surviving spouse who was married to a veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c). 

Consequently, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  38 C.F.R. § 3.205 provides that marriage may established by one of several types of evidence including a copy of the public record of marriage, an official report from the service department as to a marriage which occurred while the veteran was in service, or an affidavit of the clergyman or magistrate who officiated. 38 C.F.R. § 3.205(a).  

In this case, the facts do not demonstrate that the appellant satisfies the requirement to be recognized as the Veteran's surviving spouse for VA purposes.  Initially, the Board notes that the Veteran and the appellant were married in December 2008, more than 15 years after the Veteran's discharge from active duty service in February 1970.  Additionally, the Veteran and the appellant were only married for three months prior to his death, thus less than one year.  Moreover, the appellant has not asserted, and the record does not reflect that a child was born of the marriage.  Thus, the marriage between the appellant and the Veteran does not meet the requirements of 38 C.F.R. § 3.54(b).

Nevertheless, the appellant's primary contention is that she is eligible for DIC benefits on the basis that, while she and the Veteran were married less than one year prior to his death, they cohabitated and otherwise held themselves out as married for more than one year prior to his death.  In support of her claim, the appellant has provided a number of statements from family, friends, clergy, and the Veteran's medical care providers.  

Initially, the Board notes that Ohio allows common law marriage, but only if entered into prior to October 10, 1991.  See Ohio Revised Code § 3105.12.  In this case, however, the evidence does not suggest, and the appellant does not otherwise contend, that she and the Veteran entered into a common law marriage at any time prior to 2006, approximately 15 years after Ohio stopped recognizing the validity of common law marriage.  Therefore, she cannot establish that she was married to the Veteran for more than one year prior to the Veteran's death on this basis.

Another avenue to be considered is whether there was a deemed valid marriage under 38 C.F.R. § 3.52.  This regulation provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.

A June 2008 letter from the Veteran's case manager requests that the appellant be excused from work in order to assist with the Veteran's admission process and his necessary dialysis treatment.  The letter notes that the appellant had been invaluable to the Veteran throughout his treatment, but identifies her as the Veteran's fiancée.

A July 2008 private treatment record noted that the Veteran was hospitalized at Trumbull Memorial Hospital in April.  The treatment record noted that the Veteran's medical history was provided by his fiancée, the appellant.

A December 2008 letter from Dr. Kwatra noted that the Veteran was confined to his bed, and that he was unable to appear at the courthouse to apply for a marriage license.

A December 2008 certified abstract of marriage shows that the appellant and the Veteran were married on December [redacted], 2008, in Trumbull County, Ohio.

The Veteran's death certificate shows that he died on February [redacted], 2009.

An April 2010 letter from the Pension Benefit Guaranty Corporation noted that, in July 2008, the Veteran designated the appellant as his beneficiary for his pension.

A July 2010 letter from Dr. Kwatra noted that the appellant provided around the clock nursing assistance to the Veteran for the entire two to three years prior to his passing, including his colostomy needs, dispensing of medications, bathing, feeding, wound care, and transportation as needed.  Similarly, an August 2010 letter from Dr. Kwatra noted that the appellant was the Veteran's primary care giver for two years prior to his passing away.

A June 2012 letter from the Veteran's case manager noted that the appellant, "his fiancée at the time," provided support and care at home and regularly attended his therapy sessions.

During the July 2012 DRO hearing, the appellant argued that she was the Veteran's primary caregiver for two to three years prior to the Veteran's passing, and that she handled the Veteran's financial affairs.  The appellant's representative argued that the December 2008 letter from Dr. Kwatra demonstrated that the Veteran and appellant intended to get married but could not as a result of his physical health.  The appellant's representative argued that, based upon the evidence of record, the circumstances of this case warranted an exception to the requirement that a veteran and his "surviving spouse" be married for at least one year for the purposes of DIC benefits.  The appellant testified that the Veteran wanted to get married in a church, so they waited to get married until he was physically able to do so.  The appellant described the nature of the support and care she provided to the Veteran, including keeping his spirits up when he was in the hospital.

During the June 2016 hearing, the appellant and her representative argued that, while she and the Veteran were married less than one year, there were mitigating circumstances that ought to be considered.  They contended that the Veteran intended to marry the appellant earlier than December [redacted], 2008, but that he could not due to the severity of his health.  The appellant's representative argued that the appellant and the Veteran held themselves out to be husband and wife in their community.  The appellant testified that she left her place of employment in order to provide continuous care for the Veteran.  The appellant stated that she met the Veteran in 2006, and they discussed getting married earlier on in their relationship.  She stated that he wanted to wait so that his sisters could attend the ceremony, and that, while they had plans to marry, they could not due to severity of his health.  The appellant testified that when the Veteran became sick, she was not able to work anymore.  She said that the Veteran was her fiancée at that time, and that her job granted her a leave of absence in order to care for him.

In June 2016, the appellant submitted a number of statements from individuals that discussed the nature of the relationship between the Veteran and the appellant.  A statement from C.H. stated that when the Veteran became sick, the appellant devoted her time to providing necessary care.  She stated that the Veteran was happy to have someone in his life who loved him and cared for him, and that they would go to church as a family.

The appellant also submitted a statement from D.H., the bishop from her and the Veteran's church.  In the statement, the bishop stated that the appellant was a loving, devoted friend to the Veteran prior to their marriage, and that she "passionately served him with loyalty, patience, faithfulness, diligence, devotion, loving kindness and tender care during their life together as husband and wife."  The bishop stated that the appellant displayed love and genuine compassion for the Veteran.

The appellant also submitted a statement from A.B. who stated that the Veteran told him that the appellant had been his caregiver for years and that he intended to spend the rest of his life with her.  A.B. noted that a wedding date had been set, but that it was cancelled due to the Veteran's health problems.

The appellant also submitted a statement from B.H. who stated that the Veteran  paid the appellant for her service, including caring for him.  She stated that the appellant provided daily care to the Veteran for two to three years.

Finally, the appellant submitted a statement from C.H. who stated that the Veteran and the appellant enjoyed their time together as husband and wife until his passing.  The letter noted that the appellant was not only a wife, but also a caregiver to the Veteran as his health began to fail.

Based upon the evidence of record, the Board finds that a preponderance of the evidence is against a finding that a "deemed valid" marriage existed between the Veteran and the appellant.  The record does not establish that the Veteran and the appellant attempted to marry prior to the December 2008 ceremony.  While the record indicates that the Veteran wanted to marry the appellant prior to December 2008, there is nothing to suggest that the Veteran and the appellant believed they were married, including by common-law marriage.  In this regard, probative evidence includes the June 2008 letter from the Veteran's case manager and the July 2008 private treatment record which both refer to the appellant as the Veteran's fiancée.  More significant is the appellant's testimony during the July 2012 DRO hearing and June 2016 Board hearing where she testified that, while she and the Veteran wanted to get married earlier, they had to wait as a result of his health.

In this case, the record clearly reflects that the appellant cared for the Veteran in many ways that a wife would care for her husband, including providing love and support, as well as providing significant homecare to the Veteran in his final years.  However, the evidence fails to show that either she or the Veteran believed that they were married for at least one year prior to his death.  

The appellant has presented equitable arguments that she should be recognized as the Veteran's surviving spouse for the purposes of DIC benefits.  However, the Board is bound by the law and regulations in place.  In the absence of an authorizing statutory or regulatory authority, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 4242 (1990)).  While the Board is sympathetic to the appellant's circumstances, including the time, effort, and devotion she showed in caring for the Veteran in the time leading up to his death, there is no legal basis upon which to grant the appellant equitable relief.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, recognition of the appellant as the Veteran's surviving spouse for the purposes of DIC benefits is not warranted.


ORDER

Recognition as the Veteran's surviving spouse for the purposes of DIC benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


